DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are pending.

Withdrawn Objections/Rejections
The objection to claim 20 is withdrawn in view of the amendment to add a period to the end of the claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/538,123, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims recite “an abnormal measured exercise pulmonary artery pressure of more than 30 mmHg”, “an abnormal measured exercise pulmonary capillary wedge pressure of at least 25 mmHg”, “the resting pulmonary artery pressure is reduced about 10% to about 50%”, “the exercise pulmonary artery pressure is reduced about 20% to about 50%”, “the resting pulmonary capillary wedge pressure is reduced about 50% to about 75%”, “the exercise pulmonary capillary wedge pressure is reduced about 30% to about 50%”, and “a plasma concentration of milrinone in the range of 0.5 to 500 ng/mL”.  The ‘123 Application does not provide support for these values.
Accordingly, claims 3, 5, 9, 11, 13, 15, 20, and 24 are not entitled to the benefit of the prior application.  Thus, the effective filing date for claims 3, 5, 9, 11, 13, 15, 20, and 24 is 2 December 2019.
Response to Arguments
Applicant’s Remarks filed 9 August 2021 have been fully considered but they are not persuasive.  Applicant argues that a method of treating a patient with the “pulmonary artery” and “pulmonary capillary wedge” pressures and pressure reductions during exercise or at rest are described in Example 8 of the Specification.  Applicant asserts that Example 8 shows both possession of, and enablement of making and using the invention of claims 3, 5, 9, 11, 13, 15 and 24.
The examiner respectfully argues that Example 8 of the Specification only provides support for a resting pulmonary artery pressure of 21 ± 3 being reduced to 15 ± 2; a resting pulmonary capillary wedge pressure of 11 ± 1 being reduced to 4 ± 1; an exercise pulmonary artery pressure of 49 ± 3 being reduced to 32 ± 6; and an exercise pulmonary capillary wedge pressure of 33 ± 1 being reduced to 19 ± 2.  However, the instant claims recite an abnormal measured exercise pulmonary artery pressure of more than 30 mmHg; an abnormal measured exercise pulmonary capillary wedge pressure of at least 25 mmHg; the resting pulmonary artery pressure is reduced about 10% to about 50%; the exercise pulmonary artery pressure is reduced about 20% to about 50%; the resting pulmonary capillary wedge pressure is reduced about 50% to about 75%; and the exercise pulmonary capillary wedge pressure is reduced about 30% to about 50%.  The instantly claimed values include pressures and percent reductions that are not supported by the specification.  For instance, instant claim 3 recites an abnormal measured exercise pulmonary artery pressure of more than 30 mmHg, which has no upper limit and includes pressures of 40, 50, 60, 70, etc.  The specification does not provide support for these values.  A similar argument can be made for the abnormal measured exercise pulmonary capillary wedge pressure of at least 25 mmHg.  Regarding the percent reduction, the specification has not stated or shown that administering milrinone will result in the reductions being claimed.  For instance, claim 9 recites a range of a reduction of about 10% to about 50%
The examiner directs attention to MPEP 2163.05 (II) and (III), which state:
Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application.

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.


The examiner respectfully argues that instantly claimed ranges include ranges that do not have an upper limit, and the specification does not provide support for the ranges being claimed.  Similarly, the specification does not provide support for the percent reductions being claimed as the specification provides specific examples but does not teach the genus being claimed.
Applicant further argues that a method of treating a patient “wherein the administration achieves a plasma concentration of milrinone in the range of 0.5 to 500 ng/mL” as recited in Claim 20 is described in paragraph [0045] and Example 7 of the Specification.
The examiner respectfully argues that the specification states that the optimal plasma level of milrinone is in the range of 100 ng/ml to 400 ng/ml ([0045]).  Regarding the recitation 0.5 to 500 ng/ml, the instant specification recites that “Calibration curves were constructed using commercial beagle dog plasma spiked with individual test 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to provide proper antecedent basis for “an abnormal measured exercise pulmonary artery pressure of more than 30 mmHg”, “an abnormal measured exercise pulmonary capillary wedge pressure of at least 25 mmHg”, “the resting pulmonary artery pressure is reduced about 10% to about 50%”, “the exercise pulmonary artery pressure is reduced about 20% to about 50%”, “the resting pulmonary capillary wedge pressure is reduced about 50% to about 75%”, “the exercise pulmonary capillary wedge pressure is reduced about 30% to about 50%”, and “a plasma concentration of milrinone in the range of 0.5 to 500 ng/mL”.  The specification does not explicitly recite these values.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5, 9, 11, 13, 15, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kaye (US 2017/0348292 A1).
Kaye discloses a method of treating a patient having heart failure with preserved ejection fraction (HFpEF) comprising administering to the patient 0.1 to 20 µg/kg body weight per minute of milrinone, or a pharmaceutically acceptable salt thereof, wherein the formulation permits delivery of milrinone in an amount to achieve steady state plasma levels effective to alleviate the symptoms of HFpEF (Claims 45-64).  Kaye further discloses that patients with HFpEF exhibit a rapid and excessive rise in pulmonary artery and pulmonary capillary wedge pressure due to left ventricular diastolic dysfunction (Example 8).  Kaye also discloses a plasma concentration of milrinone in the range of 100 to 400 ng/ml (Claim 48).
Regarding the resting and abnormal measured exercise pulmonary artery pressure and the resting and abnormal measured exercise pulmonary capillary wedge pressure, Kaye discloses the following measurements:

    PNG
    media_image1.png
    175
    421
    media_image1.png
    Greyscale

Therefore, Kaye discloses an exercise pulmonary artery pressure of more than 30 mmHg, an exercise pulmonary capillary wedge pressure of at least 25 mmHg, a reduction in exercise pulmonary artery pressure from 49 to 32 mmHg (~35%), a reduction in resting pulmonary artery pressure from 21 to 15 mmHg (~29%), a reduction in resting pulmonary capillary wedge pressure from 11 to 4 mmHg (~64%), and a reduction in exercise pulmonary capillary wedge pressure from 33 to 19 mmHg (~42%).
Response to Arguments
Applicant argues that as the Office Action acknowledges that the said claims are disclosed by the parent ’123 Application, the Office Action acknowledges that the ‘123 Application supports such disclosure and that in turn the present Application is entitled to priority to such disclosure.
 The examiner respectfully argues that a species anticipates a genus.  While Kaye discloses species that fall within the scope of the instant claims, the disclosure of Kaye does not provide support for the entire scope being claimed.  Therefore, the claims can be anticipated by Kaye while not having support for the entire scope being claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,067. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for treating a patient having HFpEF comprising administering milrinone in the range of between 0.1 to 20 µg/kg body weight per minute.  US ‘067 does not explicitly claim that the patient shows an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure.  However, the instant specification states that patients with HFpEF exhibit a rapid and excessive rise in pulmonary artery and pulmonary capillary wedge pressure due to left ventricular diastolic dysfunction (Example 8).  Therefore, the patients with HFpEF in US ‘067 would necessarily also have an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure.
Response to Arguments
Applicant argues that although patients shown in Example 8 have been diagnosed with HFpEF and show “an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure” as recited in independent Claims 1 and 24, the Office has not demonstrated that a patient diagnosed with HFpEF would necessarily and always have abnormal measured exercise pulmonary artery or capillary wedge pressures.
The examiner respectfully argues that the instant specification recites “It is well known that patients with HFpEF exhibit a rapid and excessive rise in pulmonary artery and pulmonary capillary wedge pressure due to left ventricular diastolic dysfunction.”  Therefore, as evidenced by the instant specification, a patient with HFpEF will necessarily have an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616